DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 15-21, 23, 27 are under consideration. 
Claims 1-14 and 25-26 are withdrawn from consideration.
This Official Action is Non-Final. 
In view of the appeal brief filed on 1/14/2022, PROSECUTION IS HEREBY REOPENED. A new set ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AMBER R ORLANDO/               Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                         


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-20, 23-24, 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. Patent Application Publication No. 2006/0165848 (BRYCKAERT) in view of United States Patent Application Publication No. 2010/0040736 (HAESENDONCK) and GB2464769 (DELCOUR).
Claim 15 is broadly directed to a liquid composition having an arabinoxylan oligosaccharides (AXOS) content higher than 8% by weight of the composition, active endoxylanase, a fermented grain milling fraction, and lactic acid bacteria.  The AXOS have an average degree of polymerization of (DP) of between 5 and 50.  The composition has an AXOS content higher than 8% w:w dry matter content and 52% to 88% w:w of total AX content.  The composition has a viscosity at 30 °C of lower than 100 Pas and a dry matter content between 18% and 50%.  The grain milling fractions have an endogenous content of AX of at least 10 % (w/w). 
Claim 16 recites that the fraction comprises fermented cereal grain milling fractions. 
Claim 20 recites that the bacteria are Leuconostoc or lactobacilli. 
As to claims 15-16 and 20, BRYCKAERT discloses a sourdough leaven/starter with concentrated ingredients that can be added into a baker’s dough [0075].  The composition contains xylanase [0069], flour [0070], and Lactobacillus plantarum [0087].  A ready-to-use starter/leaven is prepared to obtain a fermented sourdough [0155]-[0162].
BRYCKAERT teaches that starter can be dry or liquid with a dry matter content of 12-50% [0073].
BRYCKAERT does not disclose treating the grain with endoxylanase to obtain AXOS or the claimed viscosity.
However, HASENDOCK teaches that different types of flour are prepared with exogenous thermophilic endoxylanase Ecopulp TX200A. A breakdown of AX to low molecular weight AXOS occurs [0189]-[0190].  This includes whole grains [0190].
In [0151], HASENDOCK teaches that AXOS is generated and that at least 50%, 60% more preferably at least 70% of the desired type of AXOS are set free from endogenous AX.  Thus, this overlaps the claimed composition having an AXOS content 52% to 88% w:w of total AX content.   
HAESENDONCK discloses breads that contain AXOS having an average DP of between 5 and 50 ([0196] and [0210]).  HAESENDONCK teaches that the AXOS content can be up to 7% in the final bread product [0145].  The addition of AXOS results in a lowering of bread staling [0190]. 
Moreover, one skilled in would have understood that the BRYCKAERT composition contains concentrated ingredients that will be added/diluted to a dough composition.  It follows that the BRYCKAERT composition would have to have an AXOS content greater than 8% and even 10%  if one wanted to added the starter/leaven to obtain  a bread with the desired amounts of AXOS as taught by HAESENDONCK (e.g., 7% in the final bread product [0145]).  Thus, it would have been obvious to use with a grain of having an endogenous content of AX of at least 10 % (w/w).
Moreover, it must be noted that HASENDOCK teaches that the AXOS have a prebiotic effect [0054].  It would have been obvious to vary the amount of AXOS. AXOS with an intermediate average DP ranging from 5 to 50 have better prebiotic properties than AXOS with a lower or higher average DP. Addition of such AXOS preparations to the diet causes a significant increase in the number of Bifidobacteria present in the caecum of chickens, caecum of rats, and faeces of humans [0053].
HAESENDOCK also teaches that the use of endoxylanase and the formation of AXOS lower the viscosity [0050].  It is taught that the viscosity corresponds to loaf volume. Thus, it would have been obvious to one skilled in the art to vary viscosity based on desired loaf volume [0050].   As to the recitation that the composition has a viscosity at 30oC, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different. 
It would have been obvious to one skilled in the art to modify BRYCKAERT with the endoxylanase of HAESENDONCK, as HAESENDOCK teaches that this reduces the staling of bread and controls loaf volume [0050].  
BRYCKAERT and HAESENDONCK do not teach the AX and AXOS contents. 
However, DELCOUR is now cited to show these features. 
It would have been obvious to vary these amounts as DECLOUR teaches a feed or food product enriched with two distinct types of water extractable arabinoxylan molecules comprising (i) an arabinoxylo-oligosaccharide (AXOS) and (ii) a water soluble arabinoxylan (WS-AX), wherein such nutritional prebiotic supplements are shown to have a positive effect on bifidogenic bacteria and butyric acid production with an inhibitory effect on intestinal protein fermentation, for improving gastro-intestinal health. Preferably the food product comprises on a dry weight basis between 0.75 to 15% (w/w) of water soluble arabinoxylan (AX-WS) and between 1.0 and 15% arabinoxylo-oligosaccharide. The food product may further comprise a water unextractable arabinoxylan. The food products are typically cereal based foods (abstract and pg. 6, lines 1-10).
Thus, it would have been obvious to combine both fractions in the references above and vary these to provide a greater prebiotic effect. 

Claim 17 recites that the dry matter content is between 20% and 40%. 
In regards to claim 17, BRYCKAERT a dry matter content of [0073] with a dry matter content of dry matter content between 12 and 50% [0073].
 DELCOUR is also now cited to show these features. 
It would have been obvious to vary these amounts as DECLOUR teaches a feed or food product enriched with two distinct types of water extractable arabinoxylan molecules comprising (i) an arabinoxylo-oligosaccharide (AXOS) and (ii) a water soluble arabinoxylan (WS-AX), wherein such nutritional prebiotic supplements are shown to have a positive effect on bifidogenic bacteria and butyric acid production with an inhibitory effect on intestinal protein fermentation, for improving gastro-intestinal health. Preferably the food product comprises on a dry weight basis between 0.75 to 15% (w/w) of water soluble arabinoxylan (AX-WS) and between 1.0 and 15% arabinoxylo-oligosaccharide. The food product may further comprise a water unextractable arabinoxylan. The food products are typically cereal based foods (abstract and pg. 6, lines 1-10).
Thus, it would have been obvious to combine both fractions in the references above and vary these to provide a greater prebiotic effect. 

Claim 18 recites that the pH is acidic.
As to claim 18, BRYCKAERT teaches the pH is 4.3 [0084]. 

In regard to claim 19, BRYCKAERT does not teach the viscosity. HAESENDOCK teaches that the use of endoxylanase and the formation of AXOS lower the viscosity [0050].  The viscosity would vary based on these factors. Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

Claims 23 and 24 recite an improved premix or premix dependent on claim 15, respectively. 
As to claims 23-24, BRYCKAERT teaches that the preparation can be added to bread as a premix to improve bread improve bread [0137].   

Claim 27 recites the composition comprises yeast. 
In regards to claim 27, BRYCKAERT teaches that yeast can be used [0126]. 

Claim 28 recites the total AX content is of at least 10% w:w dry matter.
29. 	Claim 29 recites a total AX content of at least 15% w:w dry matter.
As to claims 28-29, BRYCKAERT a dry matter content of [0073] with a dry matter content of dry matter content between 12 and 50% [0073]. This reads on the claimed amount of at least 10% and 15% w:w dry matter recited in claims 28 and 29, respectively. 
DELCOUR is also now cited to show these features. 
It would have been obvious to vary these amounts as DECLOUR teaches a feed or food product enriched with two distinct types of water extractable arabinoxylan molecules comprising (i) an arabinoxylo-oligosaccharide (AXOS) and (ii) a water soluble arabinoxylan (WS-AX), wherein such nutritional prebiotic supplements are shown to have a positive effect on bifidogenic bacteria and butyric acid production with an inhibitory effect on intestinal protein fermentation, for improving gastro-intestinal health. Preferably the food product comprises on a dry weight basis between 0.75 to 15% (w/w) of water soluble arabinoxylan (AX-WS) and between 1.0 and 15% arabinoxylo-oligosaccharide. The food product may further comprise a water unextractable arabinoxylan. The food products are typically cereal based foods (abstract and pg. 6, lines 1-10).
Thus, it would have been obvious to combine both fractions in the references above and vary these to provide a greater prebiotic effect. 


Claim 30 recites that water has been removed. 
As to claim 30, BRYCKAERT teaches that the fraction can be liquid or dried [0074].

Claim 31 recites the use of cereal bran.
Claim 32 recites that the flour is whole grain. 
As to claims 31-32, BRYCKAERT does not disclose treating wholegrain or bran.
However, HASENDOCK teaches that different types of flour are prepared with exogenous thermophilic endoxylanase Ecopulp TX200A. A breakdown of AX to low molecular weight AXOS occurs [0189]-[0190].  This includes whole grains and brans [0140].
It would have been obvious to one skilled in the art to modify BRYCKAERT with the wholegrains and bran of HAESENDONCK, as HAESENDOCK teaches that they are excellent sources of arabinoxlyans.  



Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.
The applicant argues that neither Bryckaert nor Van Haesendonck teach or hint that the advantageous combination of microbial fermentation and endoxylanase incubation of (an) AX-rich grain milling fraction(s) would allow to obtain the claimed composition, having a low viscosity, rich in AXOS (at least 8% w:w (dm)) with DP between 5 and 50, wherein the AXOS are enzymatically released from the grain milling fraction(s).
	It is alleged that Bryckaert discloses a fermented cereal flour-based sourdough leavening agent/starter, based on grain milling fractions that are too low in AX, and does not hint at any positive effect of a further endoxylanase incubation. Bryckaert also does not hint at using AX-rich cereal fractions. 
It is alleged that Van Haesendonck particularly teaches endoxylanase supplementation in the breadmaking process itself, wherein the advantages of the endoxylanase are linked to its in situ action on the endogenous AX in the dough, particularly the water- unextractable fraction thereof, rather than to the increased AXOS content. 
However, DELCOUR is now cited to show these features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-31493149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791